Exhibit 99.2 INSITUFORM TECHNOLOGIES, INC. Moderator: Joe Burgess July 24, 2009 8:30 am CT Operator: Good day everyone and welcome to the Insituform Technologies Second Quarter 2009 results call. Today's call is being recorded. Any financial or statistical information presented during this callincluding anynon-GAAP measures, the most directly comparable GAAP measures and reconciliation to GAAP results will be available on our Web site insituform.com. During this conference, we'll make forward-looking statements, which are inherently subject to risks and uncertainties. Our results could differ materially from those currently anticipated due to a number of factors described in our SEC filings and throughout this conference call. We do not assume the duty to update forward-looking statements.
